PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Xiques, William					:
Application No. 16/229,194				:	DECISION ON PETITION
Filing Date: December 21, 2018			:
Attorney Docket No. 20465			

	

This is a decision on the renewed petition under 37 CFR 1.137(a), filed April 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a proper inventor’s Oath or Declaration or substitute statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed August 21, 2020, no later than payment of the issue fee. Applicant paid the issue fee on October 1, 2020. As such, the application because abandoned on October 2, 2020.  The Office mailed a Notice of Abandonment on October 9, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration under 37 CFR 1.63 for inventor William Xiques, (2) the petition fee in the amount of $525.00, and (3) a proper statement of unintentional delay.

A Notice of Acceptance of Request under 37 CFR 1.48(f) was mailed April 16, 2021, updating the inventor’s name.
  
This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) filed March 11, 2021.  

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

	

/LIANA S WALSH/Lead Paralegal Specialist, OPET